Beatty, C. J., dissenting.
I dissent. The evidence, in my opinion, fully sustains the conclusion that neither bank of the Salinas River, as it existed in the years 1858-61, could be traced on the ground at the time this controversy arose. The course of the river had very greatly changed. At some points it had cut off portions of the Moro Cojo ranch, at others it had cut off portions of the Rincon de las Salinas, and these changes had been suddenly wrought, during high floods or freshets. At the places where the current had left the old channel, the space between the banks had been filled with sediment and overgrown with willows. The existing banks of the river no longer constituted the true boundaries of the respective tracts, and the old banks were no longer to be found.
If the owners of the Moro Cojo, the appellants, extended their possession to the right bank of the river, they would take land of the respondents, owners of the Rincon de las Salinas, and vice versa. Such being the case, I know of no means of determining the rights of the parties, except to retrace the patent lines of the two ranches, by following courses and distances, according to the field-notes, between such natural or other monuments on the ground, and called for in the field-notes, as are still capable of identification. This is what the parties attempted to do. Each employed a competent surveyor to trace out and re-establish the lines. The surveyors went on the ground, and by actual survey from a known monument, established the original southeastern corner of the Rincon de las Salinas ranch. At the time of the patent survey, this corner was on the left bank of the Salinas River, but was found, at the time of the last survey, to be a considerable distance beyond the opposite or right bank. An attempt was then made to run out the northeastern boundary of the Rincon de las Salinas, by following the courses and distances called for in the field-notes of the patent, but for some reason the attempt *102was abandoned as impracticable. The two surveyors then located, by survey from natural monuments, the northwest and southwest corners of the Moro Cojo ranch, and retraced the line between them, —that is to say, they meandered a line which started from the northwest corner and closed upon the southwest corner; but in running this line they were compelled to depart from the courses called for in the field-notes of the patent, by 1° 47'. It is contended that they failed to correctly trace the southwest boundary of the Moro Cojo, by reason of this departure from the course called for in the patent. But since it is conceded that the fixed and ascertained corners must govern, and as they could not be connected without departing from the courses given in the field-notes, this contention seems to fail. In my opinion, all the testimony goes to confirm the correctness of the survey of the southwest boundary of the Moro Cojo.
But it is said this does not afford any certain or reliable means of fixing the northeast boundary of the Rincon de las Salinas, because the two tracts of land being on opposite .sides of the river, not coterminous, and neither being described by reference to the other, the location of the Moro Cojo does not fix the location of the Rincon de las Salinas.
The force of this objection must be conceded, but it is much diminished by the facts that the field-notes of the river boundaries of the two ranches are connected by a call for a common object, — a township line; that the river is shown to be seven chains in width; that it is not shown to have undergone any changes between the dates of the respective patent surveys; and that there is so close a correspondence between the calls of the meandered lines of the two tracts along the river, that their relative position as surveyed is perfectly demonstrated. There can be little doubt, therefore, that a line projected parallel to the river boundary of the Moro Cojo, and distant seven chains to the southwest, is with reasonable *103exactness the original river boundary of the Rincon de las Salinas, and cannot include any land to which the defendants have shown title, or any appreciable quantity of land to which the plaintiffs have not shown title.
Besides, the southeastern corner of the Rincon de las Salinas was, as above stated, established on the ground, by actual survey, and connected by actual survey with the southwestern boundary of the Moro Cojo as surveyed; and although no attempt was made to survey the northeastern boundary of the Rincon de las Salinas on the ground, the line of said boundary, as platted on the map of the line surveyed, shows very clearly that it would include a very considerable amount of land that the decree excludes, and would exclude a very trifling quantity that the decree includes, so that the error in tlie method resorted to for establishing respondents’ line, conceding it to have been erroneous, is shown to have been without prejudice, inasmuch as it gives the appellants more land than a correct survey would give them.
It is for this reason, that the error in the method pursued was harmless to appellant, that I think the judgment and order should be affirmed.
Sharpstein, J., concurred in the dissenting opinion of Chief Justice Beatty.